El Juez Asociado Sb. Wole,
emitió la opinión del tribunal. Doña Carlota de Celis Alquier en vida entabló nna acción de divorcio contra Don Ramón 'Méndez Cardona por trato cruel e injurias graves; pero la demandante falleció al pare-cer antes de ser contestada la demanda. Su albacea Luis de Celis Alqnier compareció pidiendo que el pleito continuara en su nombre para beneficio de los herederos de aquélla y con el único propósito de determinar la participación que Don Ra-món Méndez Cardona pudiera tener en su herencia y si tenía derecho a la cuota usufructuaria. El demandado compareció y se opuso a la petición del albacea, y la corte denegó dicha petición mediante una opinión bien razonada.
Al alegar el demandado en su oposición a dicha petición que teniendo el pleito por fin único la disolución del vínculo matrimonial y siendo la acción de carácter personal, con el fallecimiento de la demandante quedó disuelto el matrimonio; tal argumentación nos parece tan evidente que no requiere de-mostración; sin embargo, por razón de la ley y del procedi-miento de divorcio que existía en España en relación con la sucesión testada y por ciertas palabras anómalas contenidas en nna de nuestras leyes, se hace necesario entrar en nna am-plia argumentación.
El tribunal inferior nos dice que este es un caso sin pre-cedente alguno; que en España no podía haber ninguno por-que el procedimiento actual de divorcio es radicalmente dis-tinto dei anterior; que eñ tiempo de España el objeto del divorcio era suspender la vida común de los esposos sin disol-ver el matrimonio, mientras que hoy queda disuelto el vínculo matrimonial; que los efectos del divorcio eran, primero, la pérdida por el cónyuge culpable de todo lo que había recibido del otro sin derecho a reclamar nada; en segundo lugar, la pérdida de la administración de los bienes de la esposa en los casos en que el esposo fuera el cónyuge culpable; que en el estado actual de nuestra legislación, el divorcio *90es absoluto y la acción que la ley autoriza tiene por único fin el decretar la disolución del vínculo matrimonial, cuyo objeto queda conseguido completamente por la muerte de cualquiera de los esposos y así lo reconoce el artículo 163 del Código Civil al enumerar la muerte, el divorcio y la nulidad del matrimonio como causas determinantes de la disolución; que la acción de divorcio no es de aquellas que sobreviven y pasan a los herederos del difunto; que la cuestión de la pro-piedad de los cónyuges es de carácter accesorio y no puede tener una importancia o un efecto mayor que la disolución por la muerte, siendo ésta la causa principal, según la misma ley; que es lógico que la muerte como causa de disolución no puede coexistir con el divorcio; y que el sostener lo contrario equi-valdría a mantener por medios artificiales un estado o con-dición que se lia realizado ya naturalmente. Estas son par-tes de los argumentos aducidos por el tribunal inferior para llegar a la conclusión de que la ley de la Legislatura de marzo 9, 1905, no tuvo la intención de que una acción cuyo fin único había sido realizado por la muerte, pudiera ser continuada por el albacea de la testadora.
El artículo de la ley de marzo 9, 1905, que originó esta confusión, es el siguiente:
“Sección 8. — El viudo o viuda que al morir su consorte no se hallare divorciado, o lo estuviere por culpa del cónyuge difunto, ten-drá derecho a una cuota, en usufructo, igual a la que por legítima corresponda a cada uno de sus hijos o descendientes legítimos no mejorados.
“Si no quedara más que un sólo hijo o descendiente, el viudo o viuda tendrá el usufructo del tercio destinado por la ley a consti-tuir la mejora, conservando aquél la nuda propiedad hasta que por fallecimiento del cónyuge supérstite se consolide en él el dominio.
“Si estuvieren los cónyuges separados por demanda de divorcio, se esperará al resultado del pleito ”
Se alega que el último párrafo de este artículo da al albacea el derecho de continuar la acción de divorcio con el *91fin de determinar los derechos de los herederos de la esposa contra el marido.
El divorcio en su forma nneva fue promulgado en esta isla por el G-ohierno Militar y reconocido por el artículo 8 de la Ley Foraker. Las disposiciones fundamentales de la ley de divorcio fueron incorporadas en el Código Civil de 1902, artículos 163 al 179, de modo que en 1905, cuando fue apro-bada la ley de marzo 9, ya había sido suplantado el antiguo sistema de divorcio por el moderno. Pero el Código Civil de Puerto Pico de 1902 también modificó el antiguo Código Civil español en otros extremos y sobre todo, en lo que se refiere a las sucesiones tal como aparecen en los artículos 795, 796, 797, 801, 811, 812, 815, 821, 822, 823 y 824 del Código Civil de Puerto Pico. La ley de marzo 9, 1905, derogó todas estas disposiciones y constituyó'de nuevo en leyes todas 0las disposi-ciones relativas a la sucesión testada que habían regido antes de promulgado el Código Civil de Puerto Rico. Los artículos 163 al 179 relativos al divorcio permanecieron intactos. Los preceptos terminantes de la ley de marzo 9, 1905, son en rea-lidad una implantación nueva, palabra por palabra, de. los respectivos artículos del Código' Civil Español, Nos. 806, 807, 808, 809, 813, 823, 824, 825, 828, 834, 835, 836, 837, 838, 839, 840, 841, 842, 843, y 844. El artículo 834 del Código Civil Es-pañol, equivalente el artículo 8 de la ley que se discute, con-tiene además las siguientes palabras: “Si entre los cónyuges divorciados hubiere mediado perdón o reconciliación, .el super-viviente conservará sus derechos.” Este párrafo adicional fué omitido por nuestra Legislatura, probablemente por ha-berse insertado una disposición semejante en el artículo 172 del Código Civil de Puerto Pico. La intención del legislador giraba como se ve alrededor de la sucesión testada y no estaba fija especialmente en la cuestión de divorcio.
Si examinamos los artículos expresamente derogados por la ley de marzo 9, 1905, observaremos que muchos de ellos encierran preceptos relativos a los hijos ilegítimos reconoci-dos, quienes por la ley posterior han sido excluidos de entre los *92herederos forzosos. El artículo 821 del Código Civil de Puerto Rico, que, por ejemplo, se refiere a los derechos del cónyuge supérstite y del 'cual el citado artículo 8 es evidentemente una sustitución, también trataba del “hijo legítimo o hijo ilegítimo reconocido,” de modo que se demuestra de la misma ley que uno de los fines de la ley de-marzo 9, 1905, era colocar a los hijos ilegítimos en una clase distinta de los hijos legítimos. Por cierto que es un hecho conocido en nuestra historia local qire la eliminación de los hijos ilegítimos de la clase de here-deros forzosos fué objeto de discusión por np.uch.os años y fué el objeto principal de la ley de marzo 9, 1905. Los tribunales al interpretar leyes dudosas, deben tener presente la historia de la época en que se promulgaron.
Aldridge et al. v. Williams, 3 How (U. S.), 24.
U. S. v. Union Pacific R. Co., 91 U. S., 79.
U. S. v. Trans-Missouri Freight Assoc., 166 U. S., 319.
La ley de marzo 9, 1905, como ya hemos visto, suprimió los preceptos relativos a los hijos ilegítimos en general y ade-más implantó de nuevo la distinción que había existido antes con respecto a los hijos naturales. T al hacerlo así, nosotros creemos que por inadvertencia incluyeron en la sección 8 las palabras “si estuvieren los cónyuges separados por demanda de divorcio, se esperará al resultado del pleito.” Estas pala-bras coexistían con la ley de divorcio tal como fué promul-gada por las órdenes militares antes de 1902, y nosotros cree-mos que nadie hubiera sostenido en 1901 que las órdenes mili-tares y la Ley Foraker no habían borrado por completo la posibilidad de que se continuara una acción de divorcio des-pués de la muerte de uno de los cónyuges, o en otras palabras, en 1901 regía el Código Civil español al mismo tiempo que la ley reformada de divorcio, según fué establecida por leyes americanas. La Legislatura al promulgar de nuevo los pre-ceptos del antiguo Código Civil no tuvo la intención de modi-ficar la ley en lo tocante al divorcio tal como había existido antes de que empezara a regir el Código Civil de Puerto Rico. En otras palabras, el statu qiio existente antes de 1902 fué *93restaurado, pero la legislación aplicable al nuevo sistema de divorcio babía ya hecho imposible que una acción de divorcio pudiera ser continuada por el albacea de uno de los cónyuges.
Aun suponiendo que la Legislatura tuvo la intención de conceder a un albacea el derecho de continuar una acción de divorcio, no dispuso los medios necesarios para llevar a cabo tal propósito. Fue un casus omissus en la Legislación.
El objeto y fin únicos de una acción de divorcio continua-ron siendo, el obtener la sentencia de divorcio o sea el disolver el vínculo matrimonial.
Ya hemos visto que el artículo 8 sustituye al artículo 821 del Código Civil y que el artículo 821 necesitó un sustituto por razón de los preceptos que encerraba relativos a los hijos ile-gítimos.
Aunque es verdad que existe el principio legal de que debe darse efecto a todos los preceptos de una ley, también los tribunales han declarado que este principio debe observarse en tanto en cnanto tal interpretación no lleve a resultados absurdos.
Glover v. U. S., 164 U. S., 298.
U. S. v. Fisher, 2 Cranch (U. S.), 386.
Bailey v. Commonwealth, 74 Ky., 688.
Pond v. Maddox, 38 Cal., 572.
Los resultados absurdos que se seguirían serían el per-mitir que se continuara una acción de divorcio cuando ya se había conseguido su objeto. Mirándo la cuestión bajo otro punto de vista, si hubiera que esperar el resultado del pleito, un albacea tendría que esperar para siempre, porque no hay preceptos en la ley que establezcan los medios de continuar un pleito de divorcio ni decretarse el mismo habiendo fallecido una de las partes, por virtud de lo cual ha quedado disuelto el vínculo matrimonial. La ley no puede permitir que se ha-gan cosas inútiles y vanas.
Broom Maxims, 252.
25 Cyc., 220, y casos citados.
Además, el artículo 129 del Código Civil, de 1902, dispone *94de una manera clara y expresa que antes del fallecimiento de uno de los cónyuges, el matrimonio sólo puede ser disuelto en los casos fijados en la ley, los cuales, de acuerdo con el artí-culo 163, son el divorcio y la nulidad del matrimonio. En vista de preceptos tan terminantes de la ley en lo que se re-fiere al efecto del divorcio, la única forma en que podría de-cirse que la intención del legislador fué establecer una modifi-cación o excepción, sería por medio de disposiciones también de carácter terminante, y las palabras de la ley de marzo 9, 1905, carecen de la claridad y precisión'necesarias para esta-blecer un cambio en esta institución tal como existía.
Además, bajo nuestra actual legislación de divorcio, la se-paración como condición legal de que nos habla la ley, ha de-jado de existir, tal como existía bajo el artículo 68 del párrafo 1 del Código Civil español. Entonces, al iniciarse una 'acción de divorcio el tribunal decretaba la separación de los esposos, y esa separación, tal como se entendía en aquella época, no existe ya, pues de la misma naturaleza de las cosas resulta, que no puede subsistir una causa de acción después del falleci-miento de una persona en la que el único objeto es pedir que se decrete un divorcio.
Kirschner v. Dietrich, 110 Cal., 503;
McCurley v. McCurley, 45 Am. Rep., 717, 720.
Kimball v. Kimball, 82 Am. Dec., 194.
Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
Juez disidente: Sr. Presidente Hernández.